March 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      WANDA KAY JACKSON, Appellant

NO. 14-12-00592-CR                     V.
NO. 14-12-00593-CR
                       THE STATE OF TEXAS, Appellee
                     ________________________________

       These causes were heard on the transcript of the records of the court below.
Having considered the records, this Court holds that there was no error in
judgments. The Court orders the judgments AFFIRMED, and that this decision be
certified below for observance.

      We order that all costs incurred by reason of these appeals be paid by
appellant.